Exhibit 10.8




ADDENDUM




This Addendum (“Addendum”), to the Warrant Number June 2007 101 dated June 12,
2007 (the "June Warrant") between Dutchess Private Equities Fund, Ltd
("Dutchess") and Somerset International, Inc. (the "Company") is made this 12th
day of November, 2007.




WHEREAS, it is in the best interest of both parties to facilitate (the
"Facilitation") the amendments in connection with the June Warrant.




NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein and in reliance upon the representations and
warranties contained herein, the parties hereto covenant and agree as follows:




1.

Amendment to the June Warrant.  The June Warrant is hereby amended to DELETE in
its entirety the peramble and contemporaneously the June Warrant is hereby
amended to INSERT the following paragraph as the amended preamble:




2.

Somerset International Group, Inc., a corporation organized under the laws of
the State of Delaware (the “Company”), hereby certifies that, for value received
from Dutchess Private Equities Fund, Ltd., a Cayman Island exempted company (the
“Holder”), is entitled, subject to the terms set forth below, to purchase from
the Company up to a total of  thirteen million five hundred thousand (7,000,000)
shares of the common stock, $0.001 par value per share (the “Common Stock”), of
the Company (the “Warrant Shares”), at an exercise price equal to 5/100 US
dollars ($.05) per share (the “Exercise Price”).  This Warrant may be exercised
on a cashless basis anytime after issuance through and including the fifth (5th)
anniversary of its original issuance as noted above (the “Expiration Date”),
subject to the following terms and conditions:




Any such reference made in the June Warrant and the Transaction Documents (as
defined in the Subscription Agreement between the Company and Holder dated June
12, 2007), shall refer to the amended preamble, described herein.




3.

No other terms, rights or provisions of the Transaction Documents are or should
be considered to have been modified by the terms of this Amendment and each
party retains all other rights, obligations, privileges and duties contained in
the June Warrant and the Transaction Documents that correspond respectively to
the June Warrant.




4.

The Company does hereby irrevocably agree and warrant that the execution and
deliver of this Addendum shall in no way affect the Holder’s rights to tack back
to the original issuance date of the June Warrant, and the Company shall use all
commercially reasonably best efforts in order to facilitate the Holder’s sale of
the June Warrant as promulgated under Rule 144.  In the event the Holder is
unable to tack back to the original date of the June Warrant due to
circumstances outside the Company’s control, this Addendum shall be considered
cancelled and no longer valid.  




Agreed and Accepted, and duly authorized to sign, on this 12th day of November,
2007




 

 

 

 

 

 

 

By Dutchess:

 

 

 

Douglas H. Leighton, Managing Director

 

 

 

 

 

 

 

By Company:

 

 

 

John X. Adiletta, Chief Executive Officer

 






